Title: II. Tobias Lear to the Secretary of State, 27 February 1791
From: Lear, Tobias
To: Jefferson, Thomas



United States February 27th 1791.

By the President’s command T. Lear has the honor respectfully to transmit to the Secretary of State a Resolution of the Senate upon the President’s Message of the 19th of January last. T. Lear has, moreover, the honor to inform the Secretary of State that on the 26th of this month the Senate did, in pursuance of the  President’s nominations, advise and consent to the following appointments viz.
Joseph Anderson, of the State of Delaware, to be one of the Judges in the Territory of the U. S. south of the Ohio, in place of William Peery who has declined his appointment, and
William Murry, of Kentucky, to be Attorney for the U. S. in the District of Kentucky, in place of James Brown, who has declined his appointment.

Tobias LearSecretary to the Presidentof the United States

